Case: 10-50461 Document: 00511383810 Page: 1 Date Filed: 02/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 16, 2011
                                     No. 10-50461
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARTURO OLOVERIG AGLIPAY, JR., also known as June,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-151-2


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Arturo Oloverig Aglipay, Jr., appeals the sentence following his guilty plea
to conspiracy to commit bank fraud. Aglipay argues that the district court
clearly erred in applying the U.S.S.G. § 3B1.1(c) enhancement based on a finding
that he was a manager or organizer of the offense.
       The district court’s finding that Aglipay was an organizer, leader,
manager, or supervisor under § 3B1.1(c) is a factual finding reviewed for clear
error. United States v. Gonzales, 436 F.3d 560, 584 (5th Cir. 2006). A factual

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50461 Document: 00511383810 Page: 2 Date Filed: 02/16/2011

                                No. 10-50461

finding not clearly erroneous where it is plausible in light of the record as a
whole. United States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001).
      The record contains evidence of the essential nature of Aglipay’s
participation, the broad scope of the criminal activity, and his recruitment of
Thomas Grant as a coconspirator. Moreover, his coconspirators fingered Aglipay
as the head of the conspiracy, and Aglipay admitted to instructing his
coconspirators how to work the scheme. The record therefore supports a finding
that Aglipay was an organizer, leader, manager, or supervisor of one or more
other participants. See U.S.S.G. § 3B1.1(c), comment. n.(2); Gonzales, 436 F.3d
at 584.
      AFFIRMED.




                                       2